           Case 3:21-cr-00077-IM         Document 51       Filed 03/11/21      Page 1 of 8

l

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION

     UNITED STATES OF AMERICA                         3:21-cr-- - - - - - - - -

                    v.                                INDICTMENT

                                                      21 U.S.C. §§ 841(a)(l), (b)(l)(A)(viii),
                                                      (b)(l)(A)(i); 843(b); 856(a) and 846;


                                                      Forfeiture Allegation

                                                      UNDERSEAL


     GIOVANNI MARTINEZ FRANCO;




                    Defendants.

                                            COUNT 1
     (Conspiracy to Possess with Intent to Distribute and Distribute Controlled Substances, to
            Use a Communication Facility and to Maintain Drug-Involved Premises)
        (21 U.S.C. §§ 841(a)(l), 841(b)(l)(A)(viii), 841(b)(l)(A)(i), 843(b), 856(a) and 846)

          Beginning on an unknown date but no later than on or before the month of December

    2020, and continuing until an unknown date but ending no earlier than the date of this

    indictment, in the District of Oregon and elsewhere, defendants




    GIOVANNI MARTINEZ FRANCO,




    Indictment                                                                                   Page 1
         Case 3:21-cr-00077-IM            Document 51       Filed 03/11/21      Page 2 of 8




          and others known and unknown to the grand jury, did knowingly and intentionally

combine, conspire, confederate, and agree with each other and other persons, whose identities

are known and unknown, to commit the following objects in violation of Title 21 , United States

Code, Section 846:

                                       Objects of the Conspiracy

        A.          Possession with Intent to Distribute Methamphetamine: The conspirators

agreed to possess with intent to distribute 50 grams or more of actual methamphetamine its salts,

isomers, or salts of its isomers, and 500 grams or more of a mixture or substance containing a

detectible amount of methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II

controlled substance, in violation of Title 21, United States Code, Sections 841 (a)(l) and

(b )(l)(A)(viii).

        B.          Distribution of Methamphetamine: The conspirators agreed to distribute 50

grams or more of actual methamphetamine, its salts, isomers, or salts of its isomers, and 500

grams or more of a mixture or substance containing a detectible amount of methamphetamine, its

salts, isomers, or salts of its isomers, a Schedule II controlled substance, in violation of Title 21,

United States Code, Sections 84l(a)(l) and (b)(l)(A)(viii).

        C.          Possession with Intent to Distribute Heroin: The conspirators agreed to possess

with intent to distribute 1 kilograms or more of a mixture or substance containing a detectible

amount of heroin, a Schedule I controlled substance, in violation of Title 21 , United States Code,

Sections 84l(a)(l) and (b)(l)(A)(i).

        D.          Distribution of Heroin: The conspirators agreed to distribute 1 kilogram or more

of a substance containing a detectible amount of heroin, a Schedule I controlled substance, in

violation of Title 21 , United States Code, Sections 84l(a)(l) and (b)(l)(A)(i).


Indictment                                                                                      Page2
        Case 3:21-cr-00077-IM           Document 51        Filed 03/11/21       Page 3 of 8




        E.      Use of a Communication Facility: The conspirators agreed to use

communication facilities, including cellu lar telephones, in committing, causing, or facilitating

the commission of a controlled substance felony under Subchapter I of Title 21 of the United

States Code, in violation of Title 2 1, United States Code, Section 843(b).

        F.      Maintaining Drug-Involved Premises: The conspirators agreed to open, lease,

rent, use and maintain faci lities for the purpose of distributing heroin, a Schedu le I contro lled

substance, and methamphetamine, a Schedule II contro lled substance, in violation of Title 21,

United States Code, Section 856(a).

                                         Manner and Means

        The manner and means used to accomplish the objectives of the conspiracy included,

among others, the fo llowing:

        It was part of this conspiracy for certain of the defendants and others to store, transport,

and conceal controlled substances.

        It was part of this conspiracy for certain of the defendants and others to use cellular

telephones to further the possession and distribution of controlled substances, and to use coded

language to communicate with each other in the course of the conspiracy.

        It was part of this conspiracy for certain of the defendants and others to process, store,

weigh, and package controlled substances for distribution.

        It was part of this conspiracy for certain of the defendants and others to maintain

premises for the purposes of storing, packaging, possessing, and distributing controlled

substances.

        It was part of this conspiracy to use and maintain motor vehicles to transport controlled

substances, money, and co-conspirators, to fac ilitate drug transactions, and to employ counter-


Indictment                                                                                       Page3
        Case 3:21-cr-00077-IM         Document 51        Filed 03/11/21       Page 4 of 8




surveillance methods while driving or during the conduct of transactions, in the course of

possessing with intent to distribute and distributing controlled substances and transporting drug

proceeds.

       It was part of this conspiracy to register vehicles, rent real property and subscribe to

utilities in names that would avoid detection by law enforcement.

       It was part of this conspiracy to provide physical locations for conspirators to store,

process and organize the distribution of controlled substances.

       It was part of this conspiracy to use money remitting serv ices to facilitate launder drug

proceeds and facilitate payment for controlled substances.

       It was part of this conspiracy to smuggle money across state and international borders to

facilitate drug transactions and payment for controlled substances.

       In furtherance of this conspiracy, and to effect and accomplish its objectives, the

defendants and other co-conspirators committed one or more of the following overt acts:

                                            Overt Acts

       In furtherance of the conspiracy and to effect the objects of the conspiracy, the following

overt acts, among others, were committed in the District of Oregon and elsewhere:

       1.      On or about December 29, 2020,

                                                                         and others known and

unknown to the grand jury, facilitated and arranged to distribute a substance containing a

detectable amount of heroin, from



       2.      On or abo ut December 29, 2020,

                                    did transport a substance containing a detectable amount of


Indictment                                                                                    Page 4
        Case 3:21-cr-00077-IM             Document 51        Filed 03/11/21      Page 5 of 8




heroin to

             to be stored at a premises for further distribution to other drug customers.

        3.        On or about December 31 , 2020,

                                                   and others known and unknown to the grand jury,

arranged to transfer drug proceeds from                                                                  to

a courier for transfer to an unknown destination outside the District of Oregon.

        4.        On or about January 16, 2021 ,

                                                                                            and others

known and unknown to the grand jury, arranged to transport and did transport more than 500

grams of a mixture and substance containing a detectable amount of methamphetamine for

distribution to others.

        5.        On or about January 16, 2021

                                                     and others known and unknown to the grand

jury, possessed more than 500 grams of a mixture and substance containing a detectable amount

ofmethamphetamine for distribution to

                                      and others, known and unknown to the grand jury, to be stored

at a premises and distributed to drug customers in the Portland, Oregon metro area.

        6.        On or about February 1, 2021 ,                                                 and

others, known and unknown to the grand jury, arranged to transfer drug proceeds in the amount

of $19,424 in U.S. currency to                                                               for transfer

outside the District of Oregon.

        7.        On or about February 10, 2021 ,                                      and others

known and unknown to the grand jury, arran ged to transfer I 00 grams or more of a mixture and


Indictment                                                                                        Page 5
        Case 3:21-cr-00077-IM           Document 51       Filed 03/11/21      Page 6 of 8




substance containing a detectable amount of heroin to

              and others known and unknown to the grand jury.

        8.        On or about February 10, 2021,

possessed with intent to distribute more than 100 grams of a mixture or substance containing a

detectable amount of heroin and did store the heroin at a premises for distribution to drug

customers in the Portland, Oregon metro area.

        9.        On or about February 11 , 2021,                                    possessed with

intent to distribute more than 100 grams of a mixture or substance containing a detectable

amount of heroin for distribution to drug customers in the Portland, Oregon metro area.

        10.       On or about February 11 , 2021,                                   possessed with

intent to distribute more than 100 grams of a mixture or substance containing a detectable

amount of methamphetamine for distribution to drug customers in the Portland, Oregon metro

area.

        11.      On or about February 11 , 2021 ,

                         and others known and unknown to the grand jury, possessed with intent to

distribute more than 1 kilogram of a mixture or substance containing a detectable amount of

heroin and did store the heroin at a premises for distribution to their drug customers in the

Portland, Oregon metro area.

        12.       On or about February 11 , 2021 ,

                         and others known and unknown to the grand jury, possessed with intent to

distribute 500 grams or more of a mixture and substance containing a detectable amount of

methamphetamine and did store the methamphetamine at a premises for distribution to their drug

customers in the Portland, Oregon metro area.


Indictment                                                                                      Page6
        Case 3:21-cr-00077-IM            Document 51          Filed 03/11/21        Page 7 of 8




        13 .    On or about February 25 , 202 1 GIOVANNI MARTINEZ FRANCO,

                          and others, known and unknown to the grand jury, facilitated and

arranged to transport more th an 500 gram s of a mi xture or substance containing a detectable

amount of methamphetamine for distributi on to

                                                  and others known and unknown to the grand jury

fo r distributi on to drug custo mers in the Portl and , Orego n metro area.

        14.     On or about February 25, 202 1, GIOVANNI MARTINEZ FRANCO,

                                      and others, kn own and unknown to the grand jury, possessed

w ith intent to deli ver more than 500 gram s of a mixture or substance containing a detectable

am ount of methamphetam ine fo r distributi o n to

                                                  and oth ers known and unknown to the grand jury

fo r distributi on to drug custo mers in the Portland , Orego n metro area.

                                   FORFEITURE ALLEGATION

        Upon conv iction of one or more of the co ntro ll ed substance offenses alleged in Count 1

of this Ind ictment, defendants




                                                                               GIOVANNI MARTINEZ

FRANCO ,

                                        shall fo rfe it to the U ni ted States pursuant to 2 1 U.S .C. § 853 ,

any property co nsti tutin g, or derived fro m, any proceeds obtained, directly or indi rectly, as a

result of th e said violations an d any property used , or inte nd ed to be used, in any mann er or part,

to commit, or to fac ilitate the co mmi ssi on of the said vio lations.


Indictm ent                                                                                           Page7
         Case 3:21-cr-00077-IM           Document 51       Filed 03/11/21       Page 8 of 8




                                      SUBSTITUTE ASSETS

        If any forfe itab le property, as a result of any act or omission of the defendants:

        (a)     cannot be located upon the exercise of due diligence;

        (b)     has been transferred or sold to, or deposited with, a third party;

        (c)     has been placed beyond the jurisdiction of the court;

        (d)     has been substantially diminished in value; or

        (e)     has been commingled with other property which cannot be divided without

difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated by 18 U.S .C.

§ 982(b ), to seek forfeiture of any other property of said defendants up to the value of the

forfeitab le property described above.

Dated: March    _J_,2021.
                                                        A TRUE BILL.




Presented by:

SCOTT ERIK ASPHAUG
Acting United States Attorney




                                013366




Indictment                                                                                      Page 8
